Dear Mayor Dixon:
We received your facsimile transmission dated April 30, 1997 in which you request that this office review a letter which was sent to the voters of Westlake regarding a sales tax proposition scheduled to be voted upon on Saturday, May 3, 1997.
LSA-R.S. 18:1465 provides as follows:
     A. No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization. This provision shall not prohibit the use of public funds for dissemination of factual information relative to a proposition appearing on an election ballot.
Article XII, § 4, of the Louisiana Constitution contains language identical to § 1465.
The wording of these two provisions is patently clear. § 1465 contains a penalty clause and is therefore a criminal statute to which the rules of Stricti Juris, or strict construction apply.
Our review of the letter that was sent to the citizens of Westlake does not urge an elector to vote for or against the May 3, 1997 proposition. It clearly confers with the exception that is underscored in the above quoted provisions allowing transmission of information. Therefore, in our opinion there has been no violation of § 1465 by the dissemination of the letter. Similar opinions have been rendered by this office (79-1100, 83-815, 89-94, 91-643 and 93-78).
Very truly yours,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ___________________________ KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams